370 F.2d 987
UNITED STATES of America,v.Joseph M. DONLON, Appellant.
No. 16163.
United States Court of Appeals Third Circuit.
Argued January 6, 1967.
Decided January 17, 1967.
Rehearing Denied March 3, 1967.

Emmett J. Conte, Jr., Wilmington, Del., for appellant.
Alfred J. Lindh, Sp. Asst. in Dept. of Justice, Wilmington, Del. (Alexander Greenfeld, U. S. Atty., Wilmington, Del., on the brief), for appellee.
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant was convicted of violations of the Federal Wagering Laws, 26 U.S.C. Sections 7201 and 7203.


2
We find no error under the trial circumstances in the Court's denial of appellant's requests for certain material, purportedly under the authority of the Jencks Act, 18 U.S.C. Section 3500, in one instance for the Court's inspection and in a second instance to be furnished defendant for his inspection and use on cross-examination. Also under the trial circumstances we find no substantial error in the admission of the identification testimony, the only remaining point advanced on this appeal.


3
The judgment of the District Court will be affirmed.